            Case
            Case 15-30125
                 15-30125                     Doc 1282
                                                  1279 Filed
                                              DocUNITED Filed 10/09/18
                                                              09/25/18   Entered
                                                                         Entered 10/09/18
                                                                                 09/25/18 14:33:15                                 Desc
                                                                                                                                   Desc Main
                                                         STATES
                                                        Document  BANKRUPTCY
                                                                       Page 1 of 1 COURT12:54:41                                        Main
                                                         Document      Page 1 of 1
                                                       DISTRICT OF MINNESOTA

 In re:          The Archdiocese of Saint Paul and                                                                          Case No. BKY 15-30125
                 Minneapolis
                 Debtor.                                                                                                           Chapter 11 Case

                     ORDER FOR REPORT OF PAYMENTS MADE UNDER CHAPTER 11 PLAN

        A plan was confirmed on September 25, 2018. Richard D. Anderson and Robert T. Kugler, the attorneys
for the proponents of the plan, and the proponents, are hereby ordered to complete, date and sign the report below
following the instructions therein, and file same with the clerk within fourteen days after the date of this order.

Date: September 25, 2018                      NOTICE OF ELECTRONIC ENTRY AND
                                                                                            /e/ Robert J. Kressel
                                              FILING ORDER OR JUDGMENT
                                              Filed and Docket Entry made on 09/25/2018     United States Bankruptcy Judge
                                              Lori Vosejpka, Clerk, by LH

Report — Instructions: The proponents are required to report to the court, and the clerk is required to report to the
Administrative Office of the United States Courts, regarding money paid postpetition but preconfirmation and paid
or to be paid under a confirmed chapter 11 plan. Payments to be made in the future must necessarily be estimated
based upon the exact future payments provided for by the plan. The attorneys for the proponents, and the
proponents, are accordingly required to complete and file this report. Each item should be answered: if “None,” so
state. Please remember that all payments made postpetition to date, and all payments to be made hereafter, for all
preconfirmation debts and certain administrative expenses, including all attorney fees in the case, are to be included
and combined if necessary to answer each item listed below.
 Certain Administrative Expense Payments                                                     Payments to All Creditors
  1. Fees paid or to be paid to Attorney   Approx.                                            6. All payments made or to be made
      for Debtor(s)1                     $ $10,800,000                                            to secured creditors including tax         0.00
          1 (Briggs and Morgan PA, Meier Kennedy Quinn Chtd., and Fredrikson
          and Byron PA are each attorneys for the Debtor)                                         lien claims                            $
  2. Compensation paid or to be paid to                                                        7. All payments made or to be made
                                                                                N/A
     Trustee if any                                                      $                        to unsecured priority creditors in-        0.00
  3. Fees paid or to be paid to Attorney                                                          cluding taxes                          $
                                                                                N/A
     for Trustee                                                         $
  4. Total all fees paid or to be paid to                                      Approx.         8. Grand total all claims allowed or UNDETERMINED
                                                                               $9,500,000
     other professional persons if any                                   $                        allowable at unsecured nonpriority $
  5. Total all items paid or to be paid to                                                     9. Percent dividend paid or to be paid
     all of above for reimbursement of                                         Approx.            on the general unsecured non-
                                                                               $251,000                                                 100%
     expenses                                                            $                        priority claims                     $

The above information and report is provided to the best of my knowledge, information and belief under
Fed. R. Bankr. P. 9011(a).
                                                                                                        e/ Benjamin E. Gurstelle
                                                                                                        e/ Robert T. Kugler
Richard D. Anderson, Esquire 612-977-8400                                                      Signed:
80 South Eighth Street, Suite 2200                                                                    Richard D. Anderson and Robert T. Kugler
Minneapolis, MN 55402                                                                          Dated:    October 9, 2018
Robert T. Kugler, Esquire      612-335-1500
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402
                                                                                                         e/ Thomas J. Mertens
Attorney’s Name, Address, Telephone and Attorney                                                         e/ Jim Keenan
License Number                                                                                 Signed:
                                                                                                      Proponent
                                                                                                         October 9, 2018
Rev060796;020602; 11152013.                                                                    Dated:
